Citation Nr: 0414237	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-25 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a mouth injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from October 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The Board notes that included in the veteran's December 2003 
Statement in Support of Claim are two additional issues for 
which the veteran apparently requests service connection -- 
age-related bilateral macular degeneration and PTSD.  These 
issues are being referred to the RO for appropriate action.  
The Board also notes that medical evidence has been submitted 
for RO consideration.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that in his Department of Veterans Affairs 
(VA) Form 9 filed in September 2003, the veteran indicated 
that he wanted a hearing before the Board at a local regional 
office (RO).  In November 2003 the RO sent a letter to the 
veteran advising that a video hearing had been scheduled for 
January 6, 2004 and enclosed a form for the veteran to either 
accept or decline the video hearing.  In December 2003, the 
veteran submitted a Statement in Support of Claim and 
returned the form declining the video hearing and stating 
that he preferred to wait for a future visit by a member of 
the Board.  There is no indication in the record that the 
veteran or his representative ever withdrew this request.  

Consequently, the Board finds that it has no alternative but 
to remand this matter so that the veteran can be afforded a 
hearing before the Board at a local RO.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the RO for the 
following development:

Arrangements should be made for the 
veteran to have a hearing at the RO 
before a member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	
                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



